Citation Nr: 1541870	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for bilateral hearing loss at an initial noncompensable evaluation, effective September 7, 2012.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for an initial compensable rating for bilateral hearing loss.

The Board notes that the Veteran last underwent a VA examination in April 2013 for his service-connected bilateral hearing loss disability.  However, in his April 2014 substantive appeal, the Veteran indicated that the proper hearing examination was not conducted as a "proper examination of the foreign material from my right ear was not performed".  The Veteran then noted that on March 17, 2014 he had undergone removal of foreign material from his right ear at the Charles Wilson VA Outpatient Clinic in Lufkin, Texas.

As there is evidence of a procedure subsequent to the most recent VA examination in April 2013, the Board finds that to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board also notes that the most recent VA treatment records associated with the file is the April 2013 VA audiological examination. 

Therefore, it appears that additional records, including those related to the March 2014 procedure at the Charles Wilson VA Outpatient Clinic, may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's disability on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Charles Wilson VA Outpatient Clinic in Lufkin, Texas all outstanding medical records all outstanding medical records to include any procedure performed in March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

4.  Thereafter, readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss.  If any of the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




